Campbell, J.,
delivered the opinion of the court.
As the sale in Louisiana was not invalid because made on Sunday, the defense on that ground is not available in. this state. Therefore, the judgment in respect whereof complaint is made as to the validity of the contract is unassailable.
The coui't ruled erroneously, in. holding that the seller of the horse was exempt from liability for damages, as alleged, because of a want of knowledge by him that the horse had the disease specially guaranteed against. Civil Code of La., art. 2503. This provides that, “ The parties may, by particular agreement, add to the obligation of the warranty, which results of right from the sale or diminish its effect,” etc.
' The judgment of the court below is reversed, and its action on the *409pleadings, so far as not consistent with this opinion, set aside, and the causéis remanded for proper entries on the minutes of the circuit court, in accordance with the view we announce, and for further proceedings in the cause, which is to he dealt with, as if no judgment had heen given in it. Each appellant to pay the costs of his appeal to this court.